TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-02-00490-CV


In re Robert S. Howell, D.C. and First Rio Valley Medical, P.A.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



	We deny relators' petition for writ of mandamus.  See Tex. R. App. P. 52.8(a); see
also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West Supp. 2002) (party may appeal
interlocutory temporary injunction order); Tex. R. App. P. 28.1 (appeals from interlocutory orders
will be accelerated); Reynolds, Shannon, Miller, Blinn, White & Cook v. Flanary, 872 S.W.2d 248,
251 (Tex. App.--Dallas 1993, no writ) (holding that party challenging temporary injunction has
adequate remedy by accelerated, interlocutory appeal).


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Filed:   August 14, 2002
Do Not Publish